Citation Nr: 1447337	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for suborbital neuralgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a July 2012 Board decision, the claim was remanded in order to afford the Veteran with a personal hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled to appear at the Milwaukee RO to have a personal hearing with a VLJ.  She failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issue on appeal must be remanded for further development.

With respect to the service-connected suborbital neuralgia, the Veteran was most recently afforded a VA examination in October 2008.  In an October 2012 statement, the Veteran requested that she be afforded a new VA examination because her suborbital neuralgia symptoms have worsened in recent years.  See, e.g., the Veteran's statement dated October 2012.  Similarly, the Veteran's representative has also requested that the Veteran's claim be remanded in order to afford her an updated VA examination.  See, e.g., the Written Brief Presentation dated September 2014 & the representative's statement dated October 2012.  The evidence of record is therefore lacking with regard to the current severity of the service-connected suborbital neuralgia.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention given to the current severity of the service-connected suborbital neuralgia.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA healthcare system or facility since May 2010.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the extent of her service-connected suborbital neuralgia.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate neurological testing (if determined to be necessary by the examiner), should be conducted in order to identify the degree of impairment attributable to the service-connected suborbital neuralgia.  The results of any such testing and studies should be included in the examination report.
The examiner should identify all manifestations attributable the suborbital neuralgia (i.e., whether such impairment represents incomplete or complete paralysis of the affected cranial nerve and whether it is mild, moderate or severe in nature).

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, the RO should readjudicate the claim of entitlement to an increased disability rating for suborbital neuralgia.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

